DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s RCE filed 2/10/2022 is acknowledged.
Claims 5,7,11, and 14 are amended.
Claims 1-4,6,8-10,12,13, and 15-19 are cancelled.
Claims 5,7,11, and 14 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows to correct grammatical issues: 
5. (Currently Amended) An access network discovery and selection function (ANDSF) in a wireless communication system, the ANDSF comprising:

at least one processor, wherein the at least one processor is configured to: 
receive, from a radio access network (RAN) congestion awareness function (RCAF), information on a congested area within a network includes identity (ID) of a congested cell within the network of the RCAF; 
update an ANDSF policy, based on the received congested area information; 
identify whether a cell ID of a validity area part of the ANDSF policy corresponds to the ID of the congested cell; 
in case that the cell ID of a validity area part of the ANDSF policy does not correspond to the ID of the congested cell, transmit, to a terminal, the updated ANDSF policy without updating a routing policy of the ANDSF policy; and 
in case that the cell ID of a validity area part of the ANDSF policy corresponds to the ID of the congested cell: 2DOCKET No. SAMS06-18088 APPLICATION NO. 16/608,797 PATENT
update the routing policy to prevent the terminal from accessing the congested cell based on the ID of the congested cell, and
 transmit, to the terminal, the updated ANDSF policy based on the updated routing policy, 
wherein the information on the congested area is generated based on statistical information of the network of the RCAF, 
wherein the information on the congested area is transmitted from the RCAF after requesting access point name (APN) information of the congested area and a RAN congestion information (RUCI) report, and 


7. (Currently Amended) The ANDSF of claim 5, wherein the at least one processor is configured to transmit the updated ANDSF policy in a push mode by a session initiated by the ANDSF without a request from the terminal or in a pull mode by a request from the terminal.  
  
11. (Currently Amended) A radio access network (RAN) congestion awareness function (RCAF) in a wireless communication system, the RCAF comprising: 
a transceiver; and 
at least one processor,
wherein the at least one processor is configured to: 
receive, from a RAN operations, administration and management (OAM) statistical information of a network of the RCAF; 
identify a congested area based on the received statistical information; 
transmit, to a mobility management entity (MME), a message requesting access point name (APN) information of the identified congested area, wherein information on the identified congested area includes 
receive, from the MME, a message including the APN information of the identified congested area; 
transmit, to a policy and charging rule function (PCRF), a RAN congestion information (RUCI) report message comprising the identified congested area and the APN information of the identified congested area; 

transmit, to an access network discovery and selection function (ANDSF), congested area information of the identified congested area, 
wherein the congested area information is used to determine an ANDSF policy for a terminal for the congested area by the ANDSF, 
wherein, in case that a cell ID of a validity area part of the ANDSF policy does not correspond to the ID of the congested cell, the ANDSF policy is updated without updating a routing4DOCKET No. SAMS06-18088 policy of the ANDSF policy, and 
wherein, in case that the cell ID of a validity area part of the ANDSF policy corresponds to the ID of the congested cell, based on the ID of the congested cell, the routing policy of the ANDSF policy is updated to prevent the terminal from accessing the congested cell.  
  
14. (Currently Amended) The ANDSF of claim 5 wherein ID information of the congested cell within the network comprises at least one of an evolved-universal terrestrial radio access (E-UTRA) cell ID, a universal terrestrial radio access network (UTRAN) cell ID, a GSM EDGE radio access network (GERAN) cell ID, and tracking area code (TAC) information.  

 Allowable Subject Matter
Claims 5,7,11, and 14 are allowed.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471